JOHN G. FERRIS, Associate Judge.
A review of the record indicates the existence of several issues of material fact, including, but not limited to: (1) whether or not Reed, the mortgagor of the mortgage involved, had title to the property encumbered at the time the mortgage was executed; (2) the validity of a purported warranty deed from Henry Smith, Jr. to Larry Maloy, Michael Maloy, Janice Maloy, and Reed dated March 26, 1980, since this deed is a claimed link in appellant’s chain of title; (3) the claimed forgery and/or invalidity of the quitclaim deed from appellant to Reed dated November 11, 1985; and (4) the competence generally, during all the critical times in the record, of the appellant. The presence of these and other disputed and unresolved material issues of fact preclude the granting of summary judgment. Moore v. Morris, 475 So.2d 666 (Fla.1985).
REVERSED.